Title: To James Madison from William C. C. Claiborne, 25 March 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


25 March 1804, New Orleans. “In a conversation some days ago, with Major Stephen Minor,” was told “that some men in the Mississippi Territory who had heretofore been most clamorous against the Land Speculation, had now become conspicuous Speculators, and that an officer of the Government, had, (to his own knowledge) been guilty of what he conceived a fraudulent transaction.” Asked Minor to send him the facts. “On this day, I received from Major Minor, a Statement of facts, which although I do not conceive to be so fraudulent as Major Minor had Supposed I have nevertheless thought it my duty to enclose them to you.
“My own opinion is, that it was not the intention of Congress, to put it in the power of a Citizen claiming two or three hundred acres by virtue of a Spanish Patent, to arrest the Patent, and receive a donation of Six hundred and forty acres in consequence of an early Settlement; but this Species of Speculation it seems is practised, and will continue, unless the law should be So amended as to put a Stop thereto.”
 

   
   RC, two copies, and enclosure (DLC). First RC 2 pp.; in a clerk’s hand, signed by Claiborne; marked “(Duplicate)” and “(Private and Confidential)”; docketed by JM: “Mar. 24 & 25. 1804.” Second RC marked private and confidential. For enclosure (filed at 20 Feb. 1804), see n. 1.



   
   The enclosure is Minor’s 20 Feb. 1804 statement (2 pp.) describing Cato West’s negotiations with Manuel Texada, from whom he had bought “many years ago” 240 acres of land. Minor asserted that West had recently persuaded Texada to sign a quitclaim deed giving West the entire 640 acres to which Texada was entitled under the act described in n. 2, below.



   
   Following passage of the “Act regulating the grants of land, and providing for the disposal of the lands of the United States, south of the state of Tennessee,” some holders of smaller Spanish and British land grants in the regulated territories hid those grants and obtained instead, as settlers resident in the Mississippi Territory on 27 Oct. 1795, grants of up to 640 acres (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:229–35; Carter, Territorial Papers, Mississippi, 5:327).


